UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-7659



DARREN HENDERSON,

                                             Petitioner - Appellant,

          versus


DENNIS BIDWELL, Warden; UNITED STATES BUREAU
OF PRISONS,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-97-2521-WMN)


Submitted:   April 29, 1998                   Decided:   May 14, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darren Brett Henderson, Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, Larry David Adams, Assistant United States
Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 28 U.S.C. § 2241 (1994) petition, and denying his motion

for reconsideration. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Henderson v. Bidwell,
No. CA-97-2521-WMN (D. Md. Oct. 24,    31, and Nov. 12, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2